Citation Nr: 1732647	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-27 140		DATE
	


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
	
2.  Entitlement to a total disability based on individual unemployability (TDIU) due to service connected disability.


ORDER

A disability rating in excess of 50 percent for PTSD is denied.

TDIU is referred for extraschedular consideration in the remand portion below.


FINDING OF FACT

The Veteran's PTSD manifested with occupational and social impairment, with reduced reliability and productivity due to symptoms including  social isolation, avoidance, hypervigilance, poor sleep patterns, trouble concentrating, low moods, intrusive distressing memories, distressing memories, nightmares, irritable behavior, exaggerated startle response, depressed mood, anxiety, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, but without deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from March 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

Entitlement to a disability rating in excess of 50 percent for PTSD. 

The Veteran contends that he is entitled to a disability rating in excess of 50 percent for his PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part as follows: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's PTSD did not manifest to a level in excess of 50 percent disabling.

The record contains a February 2009 private treatment record.  The record showed that the Veteran was seen for an initial psychological evaluation in March 2008.  He remained in treatment since that time.  He experienced PTSD symptoms that markedly interfered with his professional, social, and personal life.  The Veteran reported that his sleep was more disturbed and he was experiencing more nightmares and intrusive thoughts.  The Veteran also noted more isolation.  His hypervigilance and hyperstartle reflexes were more pronounced.  The Veteran described feeling more nervous on a daily basis.  The examiner noted a marked increase in his symptoms due to the stressors inherent in any work environment.  Therefore, the examiner considered him to be totally and permanently disabled and unemployable.  

The Veteran was afforded a VA examination in December 2010.  The examiner reviewed the Veteran's claims file and noted that the Veteran appeared to be a reliable historian.  The Veteran has been married twice.  He has two children.  He presented as a clean, adequately-groomed, casually-dressed gentleman.  He was alert, attentive, and oriented in all spheres.  His affect was constricted and reflective of sadness and tension.  His mood was depressed and anxious.  The Veteran's speech was clear, goal-directed, spontaneous, and of normal pace and volume.  The Veteran's thought content was rational.  There was no history of hallucinations, delusions, or mania.  The Veteran reported he was sleeping only three to four hours per night.  He described nightmares of Vietnam three to five times per any given month.  The Veteran described daily intrusive thoughts with feelings of sadness, tension, and anger.  The Veteran stated that he has been socially withdrawn.  He described periods of hypervigilance around other people.  The Veteran's appetite was weak and his motivation level was below average.  The Veteran's mental pace was within normal limits.  The Veteran's energy level appeared to be below average.  The Veteran reported poor sleep.  He did not describe any clear flashback episodes.  He experienced occasional thoughts of suicide but denied any intent or plan to harm himself.  His insight was somewhat weak, but his judgment was fair and adequate for his current safety.  The Veteran demonstrated unwanted and intrusive thoughts on a daily basis.  Nightmares occurred several times per month.  He had a degree of social withdrawal and social distancing.  The Veteran also demonstrated an increase in physiological arousal and emotional distress when discussion turned toward Vietnam.  

June 2015 private treatment records show that the Veteran has been in treatment from March 2008 forward.  The examiner noted a diagnosis of severe chronic PTSD as well as mood disorder due to loss of leg with major depressive symptoms.  The Veteran continued to experience significant disturbances in all areas of his life due to his PTSD symptoms.  His sleep was poor.  He reported nightmares.  The Veteran continued to isolate himself.  The examiner noted that he was irritated easily and did not socialize.  He complained of memory and concentration problems.  He avoided movies or news related to combat.  The examiner considered him to be permanently and totally disabled.  

The Veteran was afforded an additional VA examination in January 2017.  The examiner diagnosed PTSD.  The examiner summarized the Veteran's level of occupational and social impairment noting that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner reviewed the Veteran's claims file.  The examiner noted that the Veteran worked driving trucks for twenty years.  He was presently unemployed.  The examiner noted that the Veteran has been married twice.  He has a distant relationship with his children.  He is socially isolative and has minimal social contacts.  The Veteran reported continued re-experiencing of trauma, avoidance reactions, hyperarousal, high startle, hypervigilance, poor sleep patterns, trouble concentrating, pessimism, feeling that the world is more of a dangerous place, loss of interest in activities, low moods, poor energy level, decreased motivation, and feeling detached from others.  He denied current suicidal or homicidal ideation.  The Veteran had recurrent, involuntary, and intrusive distressing memories, recurrent distressing dreams, and marked physiological reactions to internal and external cues related to the traumatic event.    The Veteran avoided distressing memories, thoughts, or feelings related to the traumatic event and external reminders that cause those thoughts, memories, or feelings.  He experienced a persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.  He noted irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and an inability to establish and maintain effective relationships.  The Veteran was appropriately dressed.  His speech prosody, rate, and rhythm were within normal limits.  He was oriented in all spheres.  His affect was flat with poor range.  He exhibited no evidence of psychotic thinking.  His thought content and processing were intact.  His insight and judgment were fair.  

The Board finds that a preponderance of the evidence shows that the Veteran's PTSD did not manifest to the level of a 70 percent disability rating.  The Veteran did not exhibit deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The Veteran's judgment was deemed fair and his thinking was within normal limits.  The Veteran, although socially withdrawn, was married to a woman he has known for 20 years and had a relationship with his children.  The Board acknowledges that he had deficiencies of mood; however, the Veteran's deficiencies in mood are addressed under the rating criteria for disturbances of motivation and mood as described in the 50 percent criteria.  The Veteran did not show obsessional rituals which interfere with routine activities.  The Veteran's speech was not intermittently illogical, obscure or irrelevant.  The Veteran did not have near- continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He also had no impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran did have difficulty in adapting to stressful circumstances, but as those symptoms stem from his difficulty creating and maintaining work relationships, the symptoms are addressed under the 50 percent rating criteria for difficulty in establishing and maintaining effective work and social relationships.

The Board acknowledges that the examiner noted some mild suicidal ideation as a symptom in one record, but denied any suicidal ideation in the remaining treatment and VA records.  Although suicidal ideation is contained under the criteria for a 70 percent disability rating, the Board finds that this single symptom does not manifest to a degree that more nearly approximates a higher disability rating.  The Board finds that the Veteran's occupational and social impairment more closely approximates the criteria for a 50 percent disability rating.  

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to distressing recollections of the trauma, distressing dreams of the trauma, avoidance, isolation, diminished interest in or participation in significant activities, hypervigilance, and exaggerated startle response.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  See Mauerhan, 16 Vet. App. 436.

In reaching the conclusions above, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


REMAND

The Board notes that extraschedular consideration is provided for under 38 C.F.R. § 3.321(b)(1) when the record presents such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The record shows that the Veteran would experience a marked increase due to the stressors inherent in any work environment, that the Veteran's current level of anxiety was likely to interfere with workplace concentration and social interactions, that the Veteran's social withdrawal and anxiety is likely to interfere with workplace concentration and efficiency to a meaningful degree, that he had limitations and problems with interpersonal relationships with coworkers and supervisors due to irritability and moodiness with a decrease in work production due to poor moods and poor sleep patterns, and, finally, that he was totally and permanently disabled and unemployable.  This evidence suggests the possibility of marked interference with employability, despite the fact that the Veteran does not meet the schedular criteria for TDIU.  The facts presently before the Board lead the Board to conclude that referral for extraschedular consideration of entitlement to TDIU is warranted under the facts of this case.

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R § 3.321(b)(1) for TDIU.

2.  After undertaking the development above and any additional development deemed necessary, the appellant's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel


Department of Veterans Affairs


